Title: To James Madison from Louis-André Pichon, 24 May 1803
From: Pichon, Louis-André
To: Madison, James


Monsieur
Georgetown. 24. mai 1803.
J’ai reçu la lettre que vous m’avez fait l’honneur de m’écrire le 20. de ce mois rélativement aux procédés du commandant de Jacmel envers trois Citoyens Américains qui se trouvent détenus dans cette ville.

Je me suis empressé, Monsieur, de la transmettre au Gouvernement de La République, qui certainement donnera à son contenu toute l’attention possible. J’ai en même tems écrit, Monsieur, au Général en Chef Commandant à St. Domingue pour lui mettre sous les yeux l’affaire dont il s’agit. Je ne doute point, Monsieur, qu’il ne S’empresse de rendre toute la justice dont la nature du cas est Susceptible. Agréez, Monsieur, l’assurance de mes respects & de ma haute considération.
L. A. Pichon
 
Condensed Translation
Has received JM’s 20 May letter regarding the action taken by the commandant of Jacmel against the three American citizens who are being detained in that city. Has sent it to the French government, which will give its contents all possible attention. Has also written to the commander in chief at Saint-Domingue to bring the business to his attention; does not doubt that he will dispense all the justice which the nature of the case will admit.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); Tr, three copies (NHi: Livingston Papers). RC in a clerk’s hand, signed by Pichon.


